           Case 3:19-cv-01149-LAB-NLS Document 1 Filed 06/18/19 PageID.1 Page 1 of 4




                                                                                        Jun 18 2019

                                                                                           s/ jenniferv




                                      UNITED STATES DISTRICT COURT
 9                                  SOUTHERN DISTRICT OF CALIFORNIA
10
                                                                               '19CV1149 LAB NLS
11   II~<..% VV\.               Sc.:h.v\\-e                     Case No.:
12 II   \,-\U?U> Y\~~of\ ~· ~lJ                                             (assigned at time of filing)

13   11 ~ \)\~~, O'\ °\2-\\LI                               '
                                               Plaintiff( s),
                                                                COMPLAINT
14        v.
15         Nvtor          CY~ot\
16   11   ~P\120 c.~ ~E:t.J\\                 VN'\vt.nl;
17   11         0Y    m\VYflGSb,-q..
          ~\~ 'o~                     ()F    Defendant(s).
1811                      u~
19
20 II I.             RELATED CASES
21                   a.    Do you have other Civil Case(s) in this or any other federal court?

22                                DYes        ~o
23                   b.    If yes, please list the case numbers here:
24
25   11   II.        STATEMENT OF CLAIM (Briefly state the facts ofyour case. Describe how
                                                                                                           ,..
26   11              each defendant is involved, and tell what each defendant did to you that caused
27   11              you to file this suit against them. Include names of any other persons involved,
28   11              dates, and places.)
 Case 3:19-cv-01149-LAB-NLS Document 1 Filed 06/18/19 PageID.2 Page 2 of 4




I went to Nucor Corporation for a joint venture regarding One Sun's new business
plan for an Iron processing plant and shipping port. I sent Nucor samples of the
Iron and other natural resources and Nucor forwarded the samples to the
University of Minnesota for testing.

The Director from The University of Minnesota made arrangements to fly in to
San Diego to visit me and my company One Sun; based on the quality of the
samples analyzed. I asked the University as well as Nucor for a security letter for
myself and protection for my company that they will NOT Bypass nor have any
form of communications with any of my contacts regarding the samples they
received.

Prior to the University of Minnesota's arrival, The University brought in
representatives From Clearwater Layline LLC, a sub-contractor to The University
of Minnesota. I received an email from the University Of Minnesota on
Clearwater Layline LLC letter head with this said agreement. The representatives
from the University of Minnesota and Clearwater Layline LLC without my consent
or knowledge went back down to the sites, using different aliases, representing
the University Of Arizona, and started working with my contacts.

Now I have a multiple number of steel companies, pharmaceutical companies and
their engineers working and living on these sites. Several more companies are not
listed on this suit and I am seeking counsel from this court to render this situation
and bring all involved parties into this court case and hold them accountable for
their actions.

I am proceeding with a lawsuit against the following companies.



Nucor Corporation including Brad True
Board of Regents- University Of Minnesota including Dave Hendrickson and
Sa rat Pan igra hy
Arizona Board of Regents including J. Brent Hiskey
Clearwater Layline LLC, including Robert H Scarlett and Jeffrey Hanson
Beyond 2000 of North East Minnesota including Dave Hendrickson
 Case 3:19-cv-01149-LAB-NLS Document 1 Filed 06/18/19 PageID.3 Page 3 of 4




Ill. RELIEF YOUR REQUEST



I am requesting the court for a trial by Jury to bring in all parties involved and
those not listed, accountable.

One Sun is a Sole Proprietorship and doesn't have the means to compete against
these big conglomerates.
        Case 3:19-cv-01149-LAB-NLS Document 1 Filed 06/18/19 PageID.4 Page 4 of 4



 1 II IV.      DEMAND FOR JURY TRIAL (Would you like a trial by jury on all claims
 2 II          pursuant to FRCP, Rule 38?)
 3                 ~es           DNo
 4

 5 11 I declare under penalty of perjury that the foregoin
 6
            lo.\~·     2-.D\°\
 7 II   Date                                  Signature

 8                                              \3v-~        rn.   Sch .. \\ "'
                                              Printed Name
 9
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28

                                                   4
